NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      OCT 26 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MOISES VELASQUEZ-MEDINA,                         No. 13-70281

              Petitioner,                         Agency No. A088-892-353

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

         Moises Velasquez-Medina, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zhao v. Mukasey, 540 F.3d 1027, 1030

(9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that, even if credible,

Velasquez-Medina failed to establish past persecution or a clear probability of

future persecution on account of a protected ground. See Zetino v. Holder, 622
F.3d 1007, 1015-1016 (9th Cir. 2010); see also Parussimova v. Mukasey, 555 F.3d
734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”). We reject

Velasquez-Medina’s contention that the agency decisions do not provide adequate

reasoning to allow a meaningful review. Thus, Velasquez-Medina’s withholding

of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                  13-70281